Citation Nr: 1217384	
Decision Date: 05/16/12    Archive Date: 05/24/12	

DOCKET NO.  07-25 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disorder characterized by "pain and numbness," to include as secondary to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to October 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Upon review of this case, it is unclear whether the Veteran wishes to pursue the issue of entitlement to service connection for a low back disability.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  


FINDINGS OF FACT

1. A chronic left hip disability is not shown to have been present in service, or at any time thereafter. 

2. No relationship, direct or otherwise, is demonstrated between any left hip disability and service connected prostatitis, evaluated as 60 percent disabling. 


CONCLUSION OF LAW

A chronic left hip disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of service-connected prostatitis. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303 (2011), 3.310 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in January and March 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was further advised that, in order to substantiate his claim for service connection on a secondary basis, the evidence needed to show that the disability in question was proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports. A review of Virtual VA has disclosed no additional records pertinent to the issue in question.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a Travel Board hearing before the undersigned Veterans Law Judge in October 2011, as well as service treatment records, VA and private treatment records and examination reports, and various statements and/or documents from the Veteran's associates and former employer.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran in this case seeks service connection for a left hip disability.  In pertinent part, it is contended that the Veteran's current left hip pathology is the result of an incident in service, at which time the Veteran was "bounced around in the back of a deuce and a half."  In the alternative, it is contended that the Veteran's current left hip pathology is in some way proximately due to, the result of, or aggravated by his service-connected prostatitis.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to applicable law and regulation in effect prior to October 10, 2006, disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is thus established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).

Effective October 10, 2006, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006).

In the present case, the Veteran's claim for service connection was received in October 2005.  Accordingly, his claim is controlled by the more liberal regulations governing awards of secondary service connection in effect prior to October 10, 2006. 

In the case at hand, service treatment records fail to demonstrate the presence of chronic left hip pathology.  While in March 1974, during the Veteran's period of active military service, he was seen for a complaint of low back pain with a history of prostatitis, that record noted only musculoskeletal pain in the Veteran's left hip, with no documented evidence of chronic left hip pathology.  Significantly, while in July 1981, the Veteran was, in fact, seen for a complaint of back pain of three days' duration following a "bad bounce on the back of a deuce and a half" during field maneuvers, no left hip pathology was noted at that time.  Moreover, while in January 2005, more than 20 years following the Veteran's discharge from service, he was heard to complain of "numbness," going down his left hip which reportedly had been present "for many years," a physical examination conducted at that time showed evidence only of lumbar radiculopathy/neuropathy, benign prostatic hypertrophy with accompanying chronic prostatitis, and hypertension, with no demonstrated evidence of left hip pathology.  

The Board observes that, at the time of a VA orthopedic examination in July 2006 (which examination involved a full review of the Veteran's claims folder), the examiner indicated that, in 2004, the Veteran gave a long history of problems with his left hip.  Further noted was an entry in January 2005, at which time the Veteran received a diagnosis of lumbar pain with radicular symptoms.  According to the examiner, it was interesting that a review of the Veteran's claims folder and treatment file from the local VA Medical Center where he was a patient revealed no mention of any problems with his left hip, notwithstanding the fact that the Veteran's file covered over two years of evaluations.  

When questioned, the Veteran denied any history of surgery or injury to his left hip.  Also denied were any episodes of dislocation or subluxation, or inflammatory arthritis.   Physical examination showed no real tenderness to palpation over the Veteran's back or hip.  While the Veteran complained of stiffness, in addition to some discomfort with the usual back maneuvers, he exhibited no tenderness over the hip to direct palpation.  The Veteran was able to flex his hip on the torso to 110 degrees, though he complained of pain in the back with that exercise, and stopped at that point.  The Veteran was able to abduct the hip to 45 degrees, as well as adduct to 25 degrees with minimal discomfort.  Internal and external rotation showed minimal discomfort for the final 10 degrees of those exercises, namely 40 degrees for internal and 60 degrees for external rotation.  At the time of examination, motor and sensory evaluations of the left lower extremity were completely normal.  The pertinent diagnosis noted was left hip pain as a part of left leg pain, "most likely secondary to lumbosacral disease."  Significantly, in the opinion of the examiner, the Veteran's left hip pain bore no relationship to his chronic prostatitis.  

Following VA radiographic studies of the Veteran's lumbosacral spine in August 2011, it was the opinion of the examiner that arthritis in the Veteran's lower back with accompanying degenerative disc(s) was the most likely cause for the Veteran's left hip pain.  

As noted above, the Veteran is of the opinion that his current left hip pain had its origin in service, or, in the alternative, is in some way causally related to service-connected prostatitis.  However, pain alone, absent a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the case at hand, both VA and private examiners have indicated that the Veteran's left hip pain is not, in fact, the result of clinically-demonstrable left hip pathology, but, rather, of pathology originating in the Veteran's lower back.  Significantly, the Board finds the aforementioned opinion of a VA examiner highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran does, in fact, suffer from chronic left hip pathology.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed his claimed left hip pain to an incident in service, at which time he was riding in the back of a "deuce and a half," or, in the alternative, to service-connected prostatitis.  While it is true that, on one occasion during the Veteran's period of active military service, he was seen for a complaint of "back pain" following a "bad bounce" while riding in the back of a 2 1/2-ton truck, there currently exists no evidence that, at any time during the Veteran's period of active military service, he received either a diagnosis of or treatment for left hip pathology.  Significantly, not until October 2005, more than 20 years following the Veteran's discharge from service, did he claim service connection for chronic left hip pain.  

The Board acknowledges various statements by the Veteran's associates, as well as his testimony during the course of a hearing before the undersigned Veterans Law Judge in October 2011 regarding the origin of his claimed left hip pathology.  However, the Board rejects those statements and testimony to the extent that the Veteran (and his associates) seek to establish the existence of clinically-identifiable left hip pathology, and a nexus between that pathology and his period of active military service or service-connected prostatitis.  Those statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran and his associates, as laypersons, are not competent to establish the existence of a specific medical pathology, such as pathology of the left hip.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his associates possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed left hip pathology with any incident or incidents of his period of active military service, or, for that matter, service-connected prostatitis.  In point of fact, there currently exists no evidence that the Veteran suffers from "separate and distinct" chronic pathology of the left hip.  Accordingly, service connection for that disability must be denied.


ORDER

Service connection for a left hip disorder characterized by "pain and numbness", to include as secondary to service-connected prostatitis, is denied.



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


